Citation Nr: 1714804	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-55 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cold weather injury of the right hand.

2.  Entitlement to service connection for cold weather injury of the left hand.

3.  Entitlement to service connection for cold weather injury of the right foot. 

4.  Entitlement to service connection for cold weather injury of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1953 to April 1955, including service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Veteran and his spouse testified during a Board hearing by videoconference.  At the hearing, the Veteran submitted additional evidence in support of his claim.  Although he did not submit a waiver of RO review of that evidence, the Board observes that the evidence consists of photographs indicating that he served in the Republic of Korea.  As the evidence is cumulative of evidence already of record showing that he served in the Republic of Korea, the Board finds that a remand for the RO to consider that evidence in the first instance and issue a supplemental statement of the case is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently does not have any residuals of cold weather injuries of the hands and feet.



CONCLUSION OF LAW

The criteria for service connection for cold weather injury of the hands and feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran filed his claim using VA Form 21-526EZ, which on the form itself provides claimants with the information and evidence needed to substantiate claims seeking service connection.  Consequently, the Veteran has been provided with proper 38 U.S.C.A. § 5103(a) notice.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination to determine the nature and etiology of any residuals of cold weather injury in August 2015.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

The Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  Where a Veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In September 2005, the Records Management Center stated that the Veteran's service treatment records were destroyed in a fire at the NPRC and sent records from the office of the surgeon general.  In July 2013, the Records Management Center stated that the Veteran's service personnel records were destroyed in a fire at the NPRC.  In June 2014, the RO asked the Veteran to provide additional information to allow VA to obtain alternate record sources of in-service treatment.  In August 2014, he supplied information regarding in-service treatment, which the RO used to make a request for additional service records.  In August 2015, the Veteran requested that his claim be decided by the evidence of record without waiting for a response regarding the additional service records.  Later that month, the RO was advised that there was insufficient information to complete a search for the additional service records and the request was closed.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. 365; Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The analysis herein has been undertaken with this heightened duty in mind. 

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that he has residuals of cold weather injuries to the hands and feet that were incurred during his service in the Republic of Korea.

Unfortunately, the Veteran's service treatment records have been destroyed.  The only service record of medical care is a surgeon general report of hospitalization showing that the Veteran was admitted in November 1953 with a diagnosis of a common cold.  There is no mention of cold weather injury.  However, as will be seen below, it is not the lack of service treatment records but rather the lack of current disability that is determinative in this case.

Post service, the medical records indicate that the Veteran suffered work-related injuries to the feet in the late 1970s and early 1980s, an injury to the low back in the late 1970s, and an injury to the shoulder in the early 1990s, and that he began to report symptoms of tingling and numbness of the hands and feet in the early 1990s.  The medical records, including a January 1992 VA examination report, a March 2014 examination report for aid and attendance, and VA treatment records, also indicate that the Veteran's complaints of tingling and numbness of the hands and feet are due to disabilities of the neck, shoulders, and low back.  An August 2013 VA examination report reflects that the Veteran worked for years in construction and auto body.  None of the records indicates that the Veteran has any residuals of a cold weather injury.

The Veteran was afforded a VA examination for cold injury residuals in August 2015.  He stated that he was in Korea and lived outside in a tent for six to eight months, that his fingers and toes were cold and had slight swelling, and that his hands were warmed and he used some type of topical ointment.  The examiner noted signs and symptoms of arthralgia or other pain, numbness, cold sensitivity, and color changes in the hands and feet.  The examiner indicated that the Veteran does not have any other pertinent physical findings, complications, conditions, or signs or symptoms resulting from a cold injury.  The examiner indicated that the Veteran does not now have and has never been diagnosed with any cold injuries.  The examiner opined that the Veteran's subjective complaints of the upper and lower extremities were not incurred in service.  The examiner stated that the complaints are related to normal age progression, past physical occupations, and diabetes.  The examiner noted that x-rays of the hands were consistent with normal age progression and x-rays of the feet only showed hallux valgus deformities.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, the preponderance of the evidence is against a finding that the Veteran currently has any residuals of cold weather injuries of the hands and feet.  As there is no disability that can be related to service, the claim for service connection for cold weather injury of the hands and feet must be denied.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain and numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, while the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, the objective evidence of record dates the onset of symptoms to many years after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to diagnose himself with a cold weather injury or address the etiology of any such injury.  As discussed above, the medical evidence shows that he does not have any residuals of a cold weather injury.

In conclusion, service connection for cold weather injury of the right hand, left hand, right foot, and left foot is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for cold weather injury of the right foot is denied.

Service connection for cold weather injury of the left foot is denied.

Service connection for cold weather injury of the right hand is denied.

Service connection for cold weather injury of the left hand is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


